Case 19-22320   Doc 10   Filed 05/15/19 Entered 05/15/19 15:26:31   Desc Main
                           Document     Page 1 of 9
Case 19-22320   Doc 10   Filed 05/15/19 Entered 05/15/19 15:26:31   Desc Main
                           Document     Page 2 of 9
Case 19-22320   Doc 10   Filed 05/15/19 Entered 05/15/19 15:26:31   Desc Main
                           Document     Page 3 of 9
Case 19-22320   Doc 10   Filed 05/15/19 Entered 05/15/19 15:26:31   Desc Main
                           Document     Page 4 of 9
Case 19-22320   Doc 10   Filed 05/15/19 Entered 05/15/19 15:26:31   Desc Main
                           Document     Page 5 of 9
Case 19-22320   Doc 10   Filed 05/15/19 Entered 05/15/19 15:26:31   Desc Main
                           Document     Page 6 of 9
Case 19-22320   Doc 10   Filed 05/15/19 Entered 05/15/19 15:26:31   Desc Main
                           Document     Page 7 of 9
Case 19-22320   Doc 10   Filed 05/15/19 Entered 05/15/19 15:26:31   Desc Main
                           Document     Page 8 of 9
Case 19-22320   Doc 10   Filed 05/15/19 Entered 05/15/19 15:26:31   Desc Main
                           Document     Page 9 of 9
